PER CURIAM.
The respondent, Isaac Washington, appeals from the denial of his motion to dismiss the State’s petition for civil commitment. We affirm.
In his motion to dismiss the petition for civil commitment, the respondent argued that he had failed to receive nineteen days credit for time served and that as a result, he was illegally detained when the State filed its petition for civil commitment. He arg-ued that such illegal detention required dismissal of the petition. We find that the commitment court properly denied the motion to dismiss because it had no power within the commitment proceedings to consider the alleged illegality of his sentence in the criminal proceedings. State v. Rompre, 837 So.2d 453, 456 (Fla. 5th DCA 2002). More importantly, the respondent has failed to show that his detention prejudiced his ability to defend against the commitment. Tanguay v. State, 782 So.2d 419, 421 (Fla. 2d DCA 2001), review granted, 821 So.2d 302 (Fla.2002).
Affirmed.
GODERICH and FLETCHER, JJ., concur.